The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "By law, is a one-half mill set aside for the operation of the County Fair Board?" The Oklahoma Statutes provide for two types of County Free Fairs with methods for election of directors and funding. 2 O.S. 91 [2-91] (1971) and subsequent sections provide for a county free fair association with the term "free fair" construed to mean township and county fairs, livestock shows and other agricultural shows with free admission to grounds and exhibits.  The funding for these fairs is set out in 2 O.S. 98 [2-98] as follows: "For the purpose of defraying the expense of holding county and township fairs as herein provided, the Excise Board of each county may make an annual levy upon all taxable property in the county, of not exceeding one-half (1/2) of one (1) mill, per annum, which is hereby declared not to be a current expense and to be for a special purpose, one-half of such fund to be known as the "Free Fair Fund" and one-half of such fund to be known as the 4-H Club, F.F.A., and Women's Home Demonstration Club Work Fund in addition to the maximum levy for current expenses now provided by law." Article X, Section 9, Okla. Const., provides in part: "Except as herein otherwise provided, the total taxes for all purposes, on an ad valorem basis, shall not exceed, in any taxable year, fifteen (15) mills on the dollar, no less than five (5) mills of which is hereby apportioned for school district purposes, the remainder to be apportioned between county, city, town and school district, by the County Excise Board, until such time as a regular apportionment thereof is otherwise provided for by the Legislature." 2 O.S. 104 [2-104](a) (1971) and subsequent sections authorize creation of another County Free Fair defining "free fair" to mean community and county fairs and livestock shows and other livestock shows with free admission to grounds and exhibits.  The funding for these fairs is set out in part as follows: "The county commissioners, the county excise board and all other proper officers of said county may make an annual levy upon all taxable property in the county of not exceeding one-half (1/2) of one mill per annum in counties of more than fifteen thousand (15,000) population, and in counties of less than fifteen thousand (15,000) population, the proper officers of said county may make an annual levy upon all taxable property in the county of not exceeding one (1) mill per annum for the purpose of raising funds for the support and maintenance of said fair. . . ." In either case, the millage authorized is subject to levy at the discretion of the appropriate county officials. The statutes do not authorize an "earmarking" of millage for free fairs to the exclusion of other needs of the county. It is, therefore, the official opinion of the Attorney General that there are two types of county free fairs having separate funding provisions. If a county free fair is organized under 2 O.S. 93 [2-93] (1971) it would be funded under the provisions of 98. If 2 O.S. 104 [2-104] (1971) is used then the funding would come under 2 O.S. 104 [2-104](c), each providing the specified millage which may be set by the county excise board.  (VICTOR G. HILL, JR.) (ksg)